UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KARIM DOSSO,

                                  Plaintiff,
                                                                    20-CV-0572 (JMF)
                      -against-
                                                                  ORDER OF SERVICE
TD BANK; ILYA MEKHITEV; VANESSA
REYNA; CAROL HASENTAB,

                                  Defendants.

JESSE M. FURMAN, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 1981, and the New York State and City Human Rights Laws, alleging that his employer

discriminated against him based on his race and sex. By order dated January 23, 2020, the Court

granted Plaintiff’s request to proceed in forma pauperis (IFP).

                                               DISCUSSION

A.     Service on Defendants

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of
time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants TD Bank, Ilya Mekhitev, Vanessa

Reyna, and Carol Hasentab through the U.S. Marshals Service, the Clerk of Court is instructed to

fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each of

these Defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these Defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for TD Bank, Ilya Mekhitev, Vanessa Reyna, and Carol Hasentab, and

deliver to the U.S. Marshals Service all documents necessary to effect service.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.




                                                  2
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

         SO ORDERED.

Dated:    January 24, 2020
          New York, New York

                                                          JESSE M. FURMAN
                                                        United States District Judge




                                               3
       DEFENDANTS AND SERVICE ADDRESSES


TD Bank
1290 6th Avenue
New York, New York 10104

Ilya Mekhitev
TD Bank
1290 6th Avenue
New York, New York 10104

Vanessa Reyna
TD Bank
1290 6th Avenue
New York, New York 10104

Carol Hasenstab
TD Bank
1290 6th Avenue
New York, New York 10104
